                      UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF FLORIDA
                            ORLANDO DIVISION

DIANA M. LY,

       Plaintiff,

v.                                                    Case No: 6:18-cv-1274-Orl-40TBS

2300 CHERA INVESTORS, LLC and A T
WONUS PROPERTY MANAGEMENT
GROUP, LLC,

       Defendants.


                                          ORDER

       This case comes before the Court without a hearing on Plaintiff’s Motion to

Disqualify Defendants’ Counsel (Doc. 14). Defendants oppose the motion (Doc. 15).

       Plaintiff complains that Defendants violated the Fair Housing Act, Title VIII of the

Civil Rights Act of 1968, 42 U.S.C. §§ 3601, et seq. (Doc. 1). According to Plaintiff, she

and her boyfriend entered into a residential agreement with Defendant Chera, as owner

and landlord, to lease the premises at 2335 Chera Court, Orlando, FL 32806 for one year

commencing July 10, 2018 and ending June 30, 2019 (Id., ¶¶ 5-7). Plaintiff alleges that

Defendant Wonus Property Management Group, LLC, doing business as Atrium

Management Company, managed the Premises (Id., ¶¶ 1, 5). On July 3, 2018, Plaintiff

emailed Atrium to notify it that she has an emotional support animal (“ESA”) and provided

a US Service Animals registration number (Id., ¶ 8). Plaintiff also offered to provide a

formal doctor’s note to confirm her need for an ESA, if required (Id.). Atrium’s

representative, Arturo Matamoros replied two days later stating that he was unable to

confirm the ESA registration and asked Plaintiff to provide confirmation (Id., ¶ 9). After
Plaintiff once again directed Matamoros to the U.S. Service Animals website, he asked

her to complete a “Limited Medical Release” to allow Atrium to contact her healthcare

provider (Id., ¶¶ 10-11). Matamoros said Atrium would determine whether to grant her

request for reasonable accommodation once it received the completed medical release

and a medical certification (Id., ¶ 11). Plaintiff informed Matamoros that she did not feel

comfortable disclosing any additional information about her disability and medical records

and instead provided a note from her psychiatrist, which she felt sufficed (Id., ¶ 13). The

letter states:

                 This is to verify that Diana Ly is under my treatment for a DSM
                 IV diagnosis. I recommend that she be allowed to have her
                 dog with her for emotional support at all times. She is taking
                 medication and is to follow up in my office for medication
                 management.

                 If you have any questions, please do not hesitate to contact
                 me,

(Id., ¶ 12; Doc. 1-2 at 2). Matamoros told Plaintiff he had communicated with Atrium and

that additional information was needed to evaluate her request for accommodation (such

as further verification from the psychiatrist, and a statement from previous healthcare

providers to establish a history of disability) (Doc. 1, ¶ 14). Then, Plaintiff claims that

representatives of Atrium contacted her psychiatrist without her permission and

demanded a copy of her medical records (Id., ¶ 17). Plaintiff claims that her continued

refusal to divulge her personal medical information was met with a call from Jay L.

Swistak, Atrium’s attorney. Swistak allegedly berated Plaintiff, told her she was “stupid,”

and insisted that ESAs “are not a real thing.” (Id., ¶ 20). In response, Plaintiff asked her

psychiatrist to provide another letter on her behalf, which he did:

                 This to verify that Diana Ly is under my treatment for a DSM
                 IV diagnosis. I recommend that she be allowed to have her



                                              -2-
              dog with her for emotional support at all times. This is
              necessary for her health because having her dog helps to
              calm her anxiety. She is taking medication and is following up
              in my office for medication management.

              If you have any questions, please do not hesitate to contact
              me

(Id., ¶ 23; Doc. 1-4 at 2). Plaintiff also gave Swistak a note from consultant physician, Dr.

Khaja Chisty, but Swistak and Atrium still demanded that she complete the Limited

Medical Release (Doc. 1, ¶¶ 25-26; Doc. 1-5 at 2). Swistak allegedly accused Plaintiff of

purchasing the doctor’s notes and Defendants have, to date, failed to accommodate

Plaintiff’s ESA (Doc. 1, ¶¶ 26-27). Swistak denies making any of the offensive remarks

attributed to him by Plaintiff (Doc. 15 at 4).

       There are two sources of a court’s authority to consider a motion to disqualify an

attorney. First, attorneys are bound by the rules of the court in which they appear.

Second, their professional conduct is governed by federal common law, “because

motions to disqualify are substantive motions affecting the rights of the parties.”

Herrmann v. GutterGuard, Inc., 199 F. App’x. 745, 752 (11th Cir. 2006).

       Motions to disqualify opposing counsel are “‘generally viewed with skepticism

because ... [they] are often interposed for tactical purposes.’” Yang Enter., Inc. v.

Georgalis, 988 So. 2d 1180, 1183 (Fla. 1st DCA 2008) (quoting Alexander v. Tandem

Staffing Solutions, Inc., 881 So. 2d 607, 608-09 (Fla. 4th DCA 2004)). The burden of

proof is on the party bringing the motion for disqualification. Id.

       “‘Because a party is presumptively entitled to the counsel of his choice, that right

may be overridden only if ‘compelling reasons’ exist.’” Herrmann,199 F. App’x at 752

(quoting In re: BellSouth Corp., 334 F.3d 941, 961 (11th Cir. 2003)). “Disqualification of a

party’s chosen attorney is an extraordinary remedy that should be resorted to only



                                                 -3-
sparingly ...” Steinberg v. Winn-Dixie Stores Inc., 121 So. 3d 622, 624 (Fla. 4th DCA

2013) (quoting Arcara v. Philip M. Warren, P.A., 574 So. 2d 325, 326 (Fla. 4th DCA 1991)

(citing Gen. Accident Ins. Co. v. Borg-Warner Acceptance Corp., 483 So.2d 505 (Fla. 4th

DCA 1986)).

       “An order disqualifying counsel ‘must be tested against standards imposed by [the]

Rules of Professional Conduct.’” AlliedSignal Recovery Trust v. AlliedSignal, Inc., 934 So.

2d 675, 678 (Fla. 2d DCA 2006) (quoting Tobkin v. Tobkin, 843 So. 2d 961, 962 (Fla. 4th

DCA 2003) (quoting City of Lauderdale Lakes v. Enter. Leasing Co., 654 So. 2d 645, 646

(Fla. 4th DCA 1995)).

       The Rules Regulating the Florida Bar1 provide:

               (a) When Lawyer May Testify. A lawyer shall not act as
               advocate at a trial in which the lawyer is likely to be a
               necessary witness on behalf of the client unless:

                      (1) the testimony relates to an uncontested issue;

                      (2) the testimony will relate solely to a matter of
               formality and there is no reason to believe that substantial
               evidence will be offered in opposition to the testimony;

                      (3) the testimony relates to the nature and value of
               legal services rendered in the case; or

                     (4) disqualification of the lawyer would work substantial
               hardship on the client.

R. Regulating Fla. Bar. 4-3.7(a) (2018). “[T]he rule requiring a lawyer to withdraw when

he expects to be a witness in the case ‘was not designed to permit a lawyer to call

opposing counsel as a witness and thereby disqualify him as counsel.’” Arcara, 574 So.

2d at 326 (quoting Cazares v. Church of Scientology of Calif., Inc., 429 So. 2d 348, 350


       1
        Mr. Swistak is a member of the Florida Bar. See https://www.floridabar.org/directories/find-
mbr/?lName=swistak&lNameSdx=N&fName=Jay&fNameSdx=N&eligible=N&deceased=Y&firm=&locValue
=&locType=C&pracAreas=&lawSchool=&services=&langs=&certValue=&pageNumber=1&pageSize=10



                                                -4-
(Fla. 5th DCA), review denied, 438 So. 2d 831 (Fla. 1983)). Still, it is possible for a

conflict requiring disqualification to arise if a party calls the opponent’s lawyer as a

witness and the lawyer’s testimony is adverse to the client’s position. Steinberg, 121

So.3d at 625; Allstate Ins. Co. v. English, 588 So. 2d 294, 295 (Fla. 2d DCA 1991).

       The party moving for the disqualification of opposing counsel has the burden of

showing “the necessity of the attorney’s testimony and thus his disqualification.” Quality

Air Conditioning Co., Inc. v. Vrastil, 895 So. 2d 1236, 1237 (Fla. 4th DCA 2005) (quoting

Hiatt v. Estate of Hiatt, 837 So. 2d 1132, 1133 (Fla. 4th DCA 2003)). “A lawyer is not a

necessary witness when there are other witnesses available to testify to the same

information.” Steinberg, 121 So. 3d at 624. “A motion to disqualify should be made with

reasonable promptness after the party discovers the facts which lead to the motion.”

Transmark, USA, Inc. v. Sate of Fla. Dept. of Ins., 631 So. 2d 1112, 1116 (Fla. 1st DCA

1994). “The rationale behind this rule is to prevent a litigant from using the motion as a

tool to deprive his opponent of counsel of his choice after completing substantial

preparation of the case.” Id.

       Plaintiff has not shown any reason why Defendants need to call Swistak as a

witness. Defendants have already filed copies of the relevant emails and state that they

do not intend to call Swistak as a witness (Doc. 15 at 4-5; Doc. 15-1 at 10). Plaintiff has

failed to show that if she calls Swistak as a witness, any non-privileged testimony he

might give will conflict with Defendants’ position. At this time, it appears that Swistak’s

only possible usefulness would be to authenticate emails he exchanged with Plaintiff.

This would not be grounds to disqualify him. In sum, the Court is not persuaded that

anything Swistak testifies to will be adverse to his clients’ interest. Consequently, Plaintiff

has failed to sustain her burden and Defendants’ choice of counsel will not be disturbed.



                                              -5-
Quality Air Conditioning Co, 895 So. 2d at 1237. Plaintiff’s motion to disqualify Swistak is

DENIED.

       DONE and ORDERED in Orlando, Florida on October 24, 2018.




Copies furnished to Counsel of Record




                                            -6-
